     Case: 3:18-cv-00181-MPM-RP Doc #: 32 Filed: 11/01/18 1 of 2 PageID #: 439



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

NATASHA BOYLAND                                                                         PLAINTIFF

v.                                                  CIVIL ACTION NO. 3:18-cv-181-MPM-RP

FIRST FRANKLIN, A DIVISION OF
NATIONAL CITY BANK OF INDIANA,
DEUSCHE BANK NATIONAL TRUST COMPANY,
BANK OF AMERICA, SELECT PORTFOLIO
SERVICING, INC., and RUBIN LUBLIN, LLC                                              DEFENDANTS
 

                            ORDER GRANTING MOTION FOR
                        LEAVE TO FILE 2ND AMENDED COMPLAINT

       Plaintiff Natasha Boyland filed her original Complaint in this action on August 24, 2018,

and her Amended Complaint on September 4, 2018. Docket 1, 8. On October 9, 2018, Plaintiff

moved for leave to file her Second Amended Complaint to add First Franklin Corporation as a

defendant. Docket 22.

       Defendants Bank of America, N.A. and First Franklin a Division of National City Bank

of Indiana filed a response stating that neither Defendant opposes the requested relief. However,

on October 22, 2018, Defendant Rubin Lublin, LLC filed a response opposing Plaintiff’s motion,

arguing that the proposed amendment fails to state a claim against Rubin Lublin and should be

denied. Docket 28, 29. Rubin Lublin claims it was appointed as the Successor Trustee to the

subject deed of trust yet argues that Plaintiff’s claims are directed solely at First Franklin and

contain no facts regarding any actions taken by Rubin Lublin. Docket 29. Citing Bell Atlantic

Corporation v. Twombly, Rubin Lublin asserts that Plaintiff’s failure to allege “enough facts to

state a claim to relief that is plausible on its face” warrants denying the motion to amend.

Twombly, 550 U.S. 554, 570 (2007).
     Case: 3:18-cv-00181-MPM-RP Doc #: 32 Filed: 11/01/18 2 of 2 PageID #: 440



        Federal Rule of Civil Procedure 15 states that the court should “freely give leave when

justice so requires,” and the Fifth Circuit has held that “[a]mendments should be liberally

allowed.” Fed. R. Civ. P. 15(a)(2); Halbert v. City of Sherman, 33 F.3d 526, 529 (5th Cir. 1994)

(citations omitted). The Court may consider such factors as “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, (and)

futility of amendment” in determining whether to grant a motion to amend. Foman v. Davis, 371

U.S. 178, 182 (1962).

        The Court has considered Rubin Lublin’s objections on the grounds of futility and

declines to deny Plaintiff’s motion to amend on that basis. This case is in the early stages of

litigation, and the Court will not deny Plaintiff the opportunity to add a new defendant based on

another defendant’s argument that Plaintiff’s claims against it should be dismissed. Rubin

Lublin will be free to move to dismiss Plaintiff’s Second Amended Complaint. The Court finds

that Plaintiff’s motion is well taken and should be GRANTED. Plaintiff must electronically file

her Second Amended Complaint in the same form as that attached to the motion by November 7,

2018.

        SO ORDERED, this the 1st day of November, 2018.

                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
 
 
